Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 13 April 2022 concerning the claim objection have been fully considered and are persuasive. The claim objection has been withdrawn. 
Applicant's remaining arguments have been fully considered but they are not persuasive. Applicant argued Lunttila does not disclose the claimed invention as amended. However, Examiner disagrees. Lunttila fairly teaches the resource sizes and priorities of the amended claims as noted in the updated rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-7, 9-10, 12, 15-18, 20 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 4-7, 9-10, 12, 15-18, 20 and 22, in the independent claims the limitation “if the first PUCCH is not obtained” conflicts with “obtaining first CSI PUCCH” recited in a previous step. It is unclear whether the first PUCCH having a smallest resource size is obtained or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 12 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lunttila et al. (US 2019/0223036).
Regarding claim 1, Lunttila discloses a channel state information report transmission method (fig. 4), applied to a terminal, comprising: determining at least two channel state information (CSI) reports transmitted on a physical uplink control channel (PUCCH) (para. 70); when the at least two CSI reports collide (steps 430 and 450; paras. 97 and 99), obtaining a first CSI PUCCH with a smallest resource size that can accommodate resources required by the at least two CSI reports (para. 89, lines 18-22); if the first CSI PUCCH is obtained, multiplexing all the at least two CSI reports to the obtained first CSI PUCCH (para. 89, lines 18-22); if the first CSI PUCCH is not obtained (as best understood in light of the rejection under 35 U.S.C. 112 above), according to priorities, multiplexing the partial of at least two CSI reports to a first CSI PUCCH with a largest resource size (para. 89, lines 8-18; paras. 64, 81-84, 88, 92 and 99; note: dropping lower priority reports); and transmitting the CSI reports on the first CSI PUCCH (paras. 64 and 89).
Regarding claim 12, these limitations are rejected under the same grounds as the method of claim 1 above, wherein Lunttila discloses a terminal (fig. 1, item 110), comprising: a processor, a memory and a computer program stored on the memory and executable on the processor; wherein the computer program is executed by the processor to perform (para. 51) the method of claim 1. 
Regarding claims 4 and 15, Lunttila discloses the transmission method according to claim 1 wherein, the according to priorities, multiplexing the partial of at least two CSI reports to a first CSI PUCCH with a largest resource size comprises; and the terminal according to claim 12 having a processor configured to perform: multiplexing the at least two CSI reports with collisions to the obtained first CSI PUCCH in descending order of priorities of each CSI report in the at least two CSI reports with collisions until the obtained first CSI PUCCH has been fully occupied (paras. 89, lines 18-22; para. 64; note: “fully occupied” is interpreted as the first CSI PUCCH filled with as many CSI reports as possible when the number bits of the CSI reports is less than or equal to the number of available bits supported by the first CSI PUCCH resource).
Regarding claim 5, Lunttila discloses the transmission method according to claim 1, wherein when resource sizes of at least two first CSI PUCCHs are different (para. 89; note: keep the configuration with the largest amount of resources and drop the rest), the obtaining a first CSI PUCCH with a smallest resource size that can accommodate resources required by the at least two CSI reports, comprises: obtaining a first CSI PUCCH that meets resources required by the at least two CSI reports with collisions from the plurality of first CSI PUCCHs (para. 89; note: keep the configuration with the largest amount of resources and drop the rest), in such a manner that the resource size of the first CSI PUCCH is greater than the resources required by the at least two CSI reports with collisions and is closest to the resources required by the at least two CSI reports with collisions (para. 89; note: keep configuration with a maximum number of bits greater or equal to the bits of the report and with the smallest amount of resources … to avoid excess usage).
Regarding claim 6, Lunttila discloses the transmission method according to claim 5, wherein, the according to priorities, multiplexing the partial of at least two CSI reports to a first CSI PUCCH with a largest resource size comprises: according to CSI report priorities, arranging the at least two CSI reports with collisions in descending order to obtain a first order (para. 86; paras. 81-85); according to the first order, sequentially multiplexing the at least two CSI reports with collisions to the first CSI PUCCH until the first CSI PUCCHs has been fully occupied (paras. 89, 108 and 112; note: excess reports are dropped if there is insufficient resources).
Regarding claim 16, Lunttila discloses the terminal according to claim 12, wherein when resource sizes of at least two first CSI PUCCHs are different (para. 89; note: keep the configuration with the largest amount of resources and drop the rest), the processor is configured to, obtain a first CSI PUCCH that meets resources required by the at least two CSI reports with collisions from the plurality first CSI PUCCHs (para. 89; note: keep the configuration with the largest amount of resources and drop the rest), in such a manner that the resource size of the first CSI PUCCH is greater than the resources required by the at least two CSI reports with collisions and is closest to the resources required by the at least two CSI reports with collisions (para. 89; note: keep configuration with a maximum number of bits greater or equal to the bits of the report and with the smallest amount of resources … to avoid excess usage).
Regarding claim 17, Lunttila discloses the terminal according to claim 16, wherein the processor is configured to, according to CSI report priorities, arrange the at least two CSI reports with collisions in descending order to obtain a first order (para. 86; paras. 81-85); according to the first order, sequentially multiplexing the at least two CSI reports with collisions to the first CSI PUCCH until the first CSI PUCCHs have been fully occupied (paras. 89, 108 and 112; note: excess reports are dropped if there is insufficient resources).

Claim Rejections - 35 USC § 103
Claims 9, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila as applied to claim 1 or 12 above, and further in view of Kundu et al. (US 2019/0261391).
Regarding claims 9 and 20, Lunttila does not disclose the transmission method according to claim 1 and terminal according to claim 12, wherein when transmitting the partial or all of CSI reports with collisions, the transmission method further comprises, and the processor is configured to perform, at least one of the following steps: when the first CSI PUCCH and PUCCH carrying hybrid automatic repeat request acknowledgement (HARQ-ACK) collide, transmitting the HARQ-ACK on the first CSI PUCCH; when the first CSI PUCCH and physical uplink shared channel (PUSCH) collide, transmitting CSI reports of the first CSI PUCCH on the PUSCH; when the first CSI PUCCH and sounding reference signal (SRS) collide, determining to transmit the first CSI PUCCH or the SRS, according to information carried by the first CSI PUCCH, periodicity characteristics of the first CSI PUCCH and periodicity characteristics of the SRS.
However, Kundu discloses when a first CSI PUCCH and HARQ-ACK PUCCH collide, transmitting the HARQ-ACK on the CSI PUCCH (para. 67). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have when the first CSI PUCCH and PUCCH carrying hybrid automatic repeat request acknowledgement (HARQ-ACK) collide, transmitting the HARQ-ACK on the first CSI PUCCH in the invention of Lunttila. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing priority among types of data transmitted on PUCCHs and accommodating multiple data on a PUCCH (Kundu, paras. 28-29 and 67 and ; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 22, Lunttila discloses the terminal according to claim 12, wherein the first CSI PUCCH is used when CSI reports transmitted on PUCCH collide (paras. 89 and 108) and CSI PUCCHs that do not collide (para. 91). However, Lunttila does not disclose when CSI reports transmitted on PUCCH do not collide, the processor is configured to allocate resources occupied by the first CSI PUCCH to physical uplink shared channel (PUSCH), sounding reference signal (SRS), or other PUCCH except for the first CSI PUCCH. 
Kundu discloses when a first CSI PUCCH and HARQ-ACK PUCCH collide, transmitting the HARQ-ACK on the CSI PUCCH (para. 67). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have when CSI reports transmitted on PUCCH do not collide, the processor is configured to allocate resources occupied by the first CSI PUCCH to physical uplink shared channel (PUSCH), sounding reference signal (SRS), or other PUCCH except for the first CSI PUCCH in the invention of Lunttila. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing priority among types of data transmitted on PUCCHs and accommodating multiple data on a PUCCH (Kundu, paras. 28-29 and 67; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lunttila as applied to claim 1 above, and further in view of Sayana et al. (US 2013/0336214).
Lunttila does not disclose the transmission method according to claim 1, wherein encoding modes of the at least two CSI reports with collisions comprise at least one of the following: the at least two CSI reports with collisions are separately encoded in the first CSI PUCCH; first parts of the at least two CSI reports with collisions are jointly encoded, and second parts of the at least two CSI reports with collisions are jointly encoded. However, Sayana discloses this feature (para. 190; note: align a rank (first part) and a PMI (second part) for the reports as joint encoding). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have encoding modes of the at least two CSI reports with collisions comprise at least first parts of the at least two CSI reports with collisions are jointly encoded, and second parts of the at least two CSI reports with collisions are jointly encoded in the invention of Lunttila. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, combining similar report data for transmission (Sayana, para.190; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejection under 35 U.S.C. 112 is overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462